Citation Nr: 0603184	
Decision Date: 02/03/06    Archive Date: 02/15/06

DOCKET NO.  01-03 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an effective date earlier than May 26, 1998, 
for a grant of service connection for asbestosis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran had active military service from June 1942 to 
January 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  
The veteran subsequently perfected this appeal.

A videoconference hearing before the undersigned Veterans Law 
Judge was held in January 2002.  A transcript of that hearing 
is associated with the claims folder.

In September 2002, the Board denied the veteran's claim for 
an effective date prior to May 26, 1998, for a grant of 
service connection for asbestosis.  The veteran subsequently 
appealed this decision to the United States Court of Appeals 
for Veterans Claims (Court).  In February 2003, the Appellee 
filed a Motion for Remand and to Stay Proceedings.  By Order 
dated in April 2003, the Court vacated the Board's decision 
and remanded the matter for readjudication.  

In October 2003 and April 2005, the Board remanded this case 
for further development.  Subsequently, a September 2005 
rating action continued the prior denial of an earlier 
effective date.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained and developed by the 
agency of original jurisdiction.

2.  The RO received the veteran's original claim for service 
connection for asbestosis on May 26, 1998, and an informal 
claim for this particular benefit had not been filed prior to 
that date.


CONCLUSION OF LAW

There is no legal entitlement to an effective date earlier 
than May 26, 1998, for a grant of service connection for 
asbestosis.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 
3.400(b) (2) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

The Court has addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty-to-notify (38 U.S.C.A. 
§ 5103(a)).  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  Considering the decisions of the Court in Pelegrini 
and Mayfield, the Board finds that the requirements of the 
VCAA have been satisfied in this matter, as discussed below. 

In an April 2005 letter, the RO informed the appellant of the 
provisions of the VCAA.  More specifically, this letter 
notified the appellant that VA would make reasonable efforts 
to help him obtain necessary evidence with regard to his 
appeal but that he had to provide enough information so that 
VA could request the relevant records.  VA also discussed the 
attempts already made to obtain relevant evidence with regard 
to this appeal.  Further, VA notified the appellant of his 
opportunity to submit additional evidence to support his 
appeal, as he was told to provide any additional pertinent 
evidence or information he had pertaining to his claim.  The 
letter specifically notified the veteran of the evidence 
necessary to substantiate a claim for an earlier effective 
date.  

In addition, the RO issued a detailed statement of the case 
(SOC) in March 2001, as well as supplemental statements of 
the case (SSOCs) in November 2004 and September 2005, in 
which the appellant and his representative were advised of 
all the pertinent laws and regulations regarding his claim 
for an earlier effective date.  The Board therefore believes 
that appropriate notice has been given in this case.  

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, it was 
not possible to provide notice of VCAA prior to the June 2000 
rating decision on appeal.  However, complying notice was 
subsequently provided, and the case was readjudicated and the 
most recent SSOC was issued after the complying letter was 
provided.  The content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), 
regarding VA's duty to notify.  The claimant been provided 
with every opportunity to submit evidence and argument in 
support of his claim and to respond to VA notices.  Further, 
the Board finds that the purpose behind the notice 
requirement has been satisfied because the claimant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  It appears that all 
obtainable evidence identified by the appellant relative to 
his claim has been obtained and associated with the claims 
file, and that neither he nor his representative has 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  

Accordingly, the Board finds that VA has satisfied its duty 
to assist the appellant in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claim, 
under both former law and the VCAA.  The Board, therefore, 
finds that no useful purpose would be served in remanding 
this matter for more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the appellant.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

VA outpatient and private medical records have been obtained, 
and there is no contention that additional relevant records 
have not been obtained.  The veteran has not indicated that 
he has any additional evidence to submit.  Therefore, the 
Board finds that VA has satisfied its duty to notify and to 
assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b) (2004); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

A review of the file reveals that the veteran filed a claim 
for service connection for asbestosis on May 26, 1998, 
alleging that he was exposed to asbestos during service and 
that he had been diagnosed with that disability in February 
1991.  He submitted, in conjunction with his claim, 
photocopies of private medical records confirming the 
February 1991 diagnosis of asbestosis.  The RO denied the 
claim initially in an August 1998 rating decision that the 
veteran appealed to the Board.

The Board remanded the veteran's appeal of his claim for 
service connection for asbestosis in February 2000, 
instructing the RO to re-examine the veteran and obtain a 
medical opinion on the question of the etiology of the 
claimed condition.  The VA medical examination was conducted 
in May 2000, at which time the diagnosis of asbestosis was 
confirmed and the examiner rendered an opinion of a possible 
nexus between the current diagnosis of asbestosis and 
exposure to asbestos during service.

The RO granted service connection for asbestosis in a June 
2000 rating decision, assigning an effective date of July 13, 
1998.  This was the date when the RO received a duplicate of 
the veteran's original claim for service connection, which 
had been originally received on May 26, 1998.  The RO 
assigned the correct effective date of May 26, 1998, in a 
rating decision dated in February 2001.  The February 2001 
rating decision did not satisfy the veteran's appeal because 
the veteran specifically contends that he believes that the 
correct effective date should be March 1, 1991, the first day 
of the month following the first diagnosis ever of asbestosis 
in his particular case.

At the January 2002 videoconference hearing, the veteran in 
essence restated his contentions of record to the effect 
that, while he filed his claim for service connection for 
asbestosis in May 1998, he believes that the effective date 
for his grant of service connection for this disability 
should be March 1, 1991, because as of February of that year 
a formal diagnosis of asbestosis had already been rendered.

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 (West 2002) and 38 C.F.R. § 
3.400 (2005).  Unless specifically provided otherwise, the 
effective date of an award based on an original claim for 
service connection, a claim re-opened after final 
disallowance, or a claim for increase "shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor."  38 
U.S.C.A. § 5110(a) (West 2002).  The implementing regulation 
clarifies this to mean that the effective date of an 
evaluation and an award of compensation based on an original 
claim, a claim re-opened after final disallowance, or a claim 
for increase "will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later."  38 C.F.R. § 
3.400 (2001).

The effective date of a grant of direct service connection 
will be the date following separation from active military 
service or the date when entitlement arose, if the claim is 
received within one year after the veteran's separation from 
active service.  Otherwise, the effective date will be the 
date of receipt of the claim, or the date when entitlement 
arose, whichever is later.  See 38 C.F.R. § 3.400(b) (2) 
(2005).

A claim that specifically identifies the benefit sought must 
be filed in order to obtain such benefit.  38 U.S.C.A. § 
5101(a); see also 38 C.F.R. § 3.151(a), and Mitscher v. West, 
13 Vet. App. 123, 127 (1999).  Both statutes referred to 
above (§ 5110 and § 5101) "clearly establish that an 
application must be filed."  Crawford v. Brown, 5 Vet. App. 
33, 35 (1993), citing Wells v. Principi, 3 Vet. App. 307 
(1992).

A "claim" is defined in the VA regulations as "a formal or 
informal communication in writing requesting a determination 
of entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p) (2005).  An informal claim is 
any communication or action indicating an intent to apply for 
one or more VA benefits.  38 C.F.R. § 3.155(a) (2005).

VA must look to all communications from a claimant that may 
be interpreted as applications or claims - formal and 
informal - for benefits and is required to identify and act 
on informal claims for benefits.  Servello v. Derwinski, 3 
Vet. App. 196, 198 (1992).  If VA fails to forward an 
application form to the claimant after receipt of an informal 
claim, then the date of the informal claim must be accepted 
as the date of claim for purposes of determining an effective 
date.  Servello, 3 Vet. App. at 200.

It is undisputed that the veteran did not file a formal claim 
for service connection within the one-year period immediately 
following his discharge from active duty: he did so on May 
26, 1998, when more than 52 years had elapsed since his 
separation from active military service.  Therefore, an 
earlier effective date could only be granted in this case if 
it were shown that the veteran submitted an informal claim 
for service connection for asbestosis any time prior to May 
26, 1998.  The record shows that the veteran did not do so:  
An informal claim was not submitted under § 3.155 because no 
communication was ever filed prior to May 26, 1998, 
indicating the veteran's intent to apply for service 
connection for asbestosis.  An informal claim must identify 
the benefit sought.  See Brannon v. West, 12 Vet. App. 32, 
34-35 (1998) (noting that VA "is not required to anticipate a 
claim for a particular benefit where no intention to raise it 
was expressed," and citing Talbert v. Brown, 7 Vet. App. 352, 
356-57 (1995), for the proposition that VA is not required to 
do a "prognostication" or "conjure up" issues that were not 
raised by the appellant, but to review issues reasonably 
raised by the substantive appeal).  These cases make it 
evident that a veteran's service medical records cannot be 
construed as constituting an informal claim for service 
connection.  A claimant still has to let it be known, in some 
way, that he is seeking service connection for a particular 
disability before it can be concluded that any statement to 
that effect is considered an informal claim.

An informal claim was not submitted under 38 C.F.R. § 3.157 
either because, insofar as the veteran had not been granted 
service connection for asbestosis prior to May 26, 1998, the 
mere review of medical records dated prior to that date could 
not be construed as an informal claim under § 3.157.  In this 
regard, it is noted that the Court held, in a case somewhat 
similar to the present one, the following:

The Court understands the appellant's 
feelings of entitlement to an earlier 
effective date based on [records 
indicating that an anxiety disorder was 
causally related to a service-connected 
condition, dated earlier than the 
effective date assigned by the RO].  
However, the effective date of an award of 
service connection is not based on the 
date of the earliest medical evidence 
demonstrating a causal connection, but on 
the date that the application upon which 
service connection was eventually awarded 
was filed with VA.  [Cites omitted.]  
Furthermore, because the appellant had not 
[yet] been granted service connection for 
his anxiety disorder, the mere receipt of 
medical records cannot be construed as an 
informal claim [under] 38 C.F.R. § 3.157.

See Lalonde v. West, 12 Vet. App. 377, 382 (1999).

Had this been a claim for an increased rating for an already 
service-connected disability (which this was not), and had 
the file included medical evidence showing treatment for such 
disability prior to May 26, 1998, the Board could have found 
that that record constituted an informal claim for an 
increased rating.

Having determined that the veteran's claim for service 
connection for asbestosis was submitted on May 26, 1998, a 
finding as to when entitlement to this benefit arose is 
unnecessary insofar as, per the applicable regulation, only 
an effective date later than May 26, 1998, could be 
warranted: As indicated earlier, the effective date in cases 
where service connection has been granted for a particular 
disability shall be the date of the filing of the claim or 
the date when entitlement arose, whichever is later.

In short, the record shows that the RO received the veteran's 
original claim for service connection for asbestosis on May 
26, 1998, and that an informal claim for this particular 
benefit had not been filed prior to that date.  In view of 
this finding, the Board concludes that there is no legal 
entitlement to an effective date earlier than May 26, 1998, 
for a grant of service connection for asbestosis.


ORDER

An effective date earlier than May 26, 1998, for a grant of 
service connection for asbestosis is denied.

____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


